DETAILED ACTION

This Office Action is in response to the amendment, filed on March 10, 2021.  Primary Examiner acknowledges Claims 1-20 are pending in this application, with Claims 1, 16, and 20 having been currently amended. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, in light of Applicant’s amendments to Claim 1 incorporating the features of “a blower”, it appears Claim 14 reciting “a blower” is indefinite. Primary Examiner is unsure if Applicant is intending to claim multiple blowers which may yield a new matter rejection, a 
Specifically, in light of Applicant’s amendments to Claim 1 incorporating “a gas inlet”, it appears Claim 15 reciting “a gas inlet” is indefinite.   Primary Examiner is unsure if Applicant is intending to claim multiple gas inlets which may yield a new matter rejection, a singular gas inlet which may yield a rejection for failing to further limit the claim, or some other configuration of the claimed invention. Regarding the concept of multiple gas inlet, turning to the original specification as filed, Applicant does not appear to disclose, teach, or fairly suggest the use of multiple gas inlets beyond the blower in the high flow therapy device.  However, by Applicant’s inclusion of Claim 15 it appears Applicant may be alleging there are more than one gas inlet beyond the blower.  Viewing this issue another way, as Applicant has already included the gas inlet language in Claim 1, it appears the subject matter of Claim 15 fails to further limit the claimed invention and should be cancelled.  Appropriate correction and clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6-15, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cavallo (3,863,630) in view of Gradon et al. (6,272,933).
As to Claims 1, 14, 15, and 20, Cavallo discloses a high flow therapy system (Figure 1) for delivering heated and humidified respiratory gas (via the combination of 15/16/17, “Humidifier 15 contains water 16 and an immersion heater 17. The output of the humidifier 17, which might be air or an air/oxygen mixture, enters pipe 18” Column 2, Lines 35-40) to an airway of a patient (via 19, “Joined to pipe 18 is a mouthpiece 19 shown in more detail in FIG. 2” Column 2, Lines 45-50), the high flow therapy system (Figure 1) comprises: a high flow therapy device including a microprocessor (defined by the cooperative interaction of 22/23/24/25/26 to form an electrical circuitry, “Immersion heater 17 is supplied via conductors 22 which include a control switch as shown, while motor 1 is supplied via conductors 23 which include a double pole control switch. Also energized from the supply is a rectifier 24 supplying a device 25 described in more detail in the Specification of concurrently filed co-pending Pat. application entitled "Improvements in or relating to control devices for respiratory apparatus" Ser. No. 304,487 . Diagrammatic switch 26 allows operation of the apparatus either at a frequency determined by the respiratory rhythm of the patient or at some predetermined frequency.” Column 3, Lines 15-30); a first inlet (9, “second pipe 9 through which oxygen from cylinders 10 oxygen from cylinders 10”); a valve (12, “an electromagnetic valve 12 whose energizing coil 13 is directly connected across the electric power input terminals as shown and shuts automatically when the apparatus is disconnected from the supply source.” Column 2, Lines 20-30) in electrical communication with the microprocessor (via 13 as connected to 22, Figure 1), the valve (12) couples to the first inlet (9) and configured to adjust an amount of the first gas (“oxygen”) that flows from the first inlet (9); a second inlet (4, “The turbine 2 draws in air via a filter 4 and the output of the turbine consisting of warmed, compressed air is delivered to pipe 5.” Column 2, Lines 5-10) configured to receive a second gas (“air”); a blower (2, “turbine 2” Column 2, Lines 5-10) coupled to the second inlet (4); a respiratory gas flow pathway (defined as the passage of air/oxygen mixture from 6 to 18, “Joined to pipe 18 is a mouthpiece 19 shown in more detail in FIG. 2” Column 2, Lines 45-50) for delivering the respiratory gas to the airway of the patient by way of a non-sealing respiratory interface (19, “mouthpiece”), wherein the flow rate of the respiratory gas is controlled by the microprocessor (via 7 as connected to 26, “Flow of compressed air along pipe 5 is controlled by an electromagnetically-operated valve 6 having an energizing winding 7 and also by a throttling device 8 adjustable to permit a predetermined flow of air along the pipe 5 or, if necessary, to stop the flow altogether.” Column 2, Lines 40-15; and “Diagrammatic switch 26 allows operation of the apparatus either at a frequency determined by the respiratory rhythm of the patient or at some predetermined frequency.” Column 3, Lines 15-30) of the high flow therapy device adjusting the speed of the blower (via 23, “while motor 1 is supplied via conductors 23 which include a double pole control switch.” Column 3, Lines 15-30) as the second gas (“air”) flows toward the blower (2) from the second heater 17 is supplied via conductors 22 which include a control switch” Column 3, Lines 15-30) within the humidification area (15). 
	Yet, Cavallo does not expressly disclose the use of a “heated delivery conduit”. 
Regarding the temperature relationship between the humidification area and the heated delivery conduit, Gradon teaches a system for providing humidified gas to a patient whereby downstream a source of gas (1) is a humidification area (4) in thermal communication with a heater (9) and further includes a heated delivery conduit (15) prior to delivery of the gas to the patient (13). Specifically, Gradon teaches "the respiratory humidification system is a ventilator or gases supply means or blower 1 having an outlet 2 which supplies eases (for example oxygen, anaesthetic eases or air) to the inlet 3 of a humidification chamber means 4 via a conduit 6. Humidification chamber means 4 may, for example comprise a plastics formed chamber having a metal base 7 sealed thereto. Humidification chamber 4 is adapted to hold a volume of water 8 which is heated by a heater plate means 9 under the control of controller or control means 11 of a humidification device or humidifier 10." (Column 7, Lines 50-65), heating wire means 15 may be provided which may be energised under the control of control means 11." (Column 7, Line 60 thru Column 8, Line 5). Thus, the control means (11) of Gradon controls both the humidification area (4) having a heater (9) based upon the "temperature and/or power usage of the heater plate 9" (Column 8, Lines 20-30) and additionally controls the heated delivery conduit (14) having a heating wire (15) based upon a "desired gases temperature of gases to be delivered or a desired gases humidify level to be delivered or alternatively other functions could be controlled by a switch 20 such as control of the heating delivered by heating wire 15 or selecting from a number of automatic gases delivery configurations" (Column 8, Lines 40-50).
Therefore, it would have been obvious to one having ordinary skill in the art to modify the humidification area of the high flow therapy system of Cavallo to include the use of a heated delivery conduit in combination with a humidification area, as taught by Gradon to ensure the desired temperatures suitable for ample humidification are produced and controlled along the respiratory gas flow pathway prior to administration to the patient. 
As to Claim 2, the modified Cavallo, specifically Cavallo discloses a drive pressure sensor (20, “Joined to the part 18b of the telescopic portion of the pipe 18 is a pressure detector 20 which is responsive to the pressure within the pipe 18 and thus within the conduit 45. When the patent inhales, valve 47 opens and the detector 20 is exposed to the reduced pressure then existing in pipe 18.” Column 2, Line 65 thru Column 3, Line 5).
pressure detector 20 which is responsive to the pressure within the pipe 18 and thus within the conduit 45. When the patent inhales, valve 47 opens and the detector 20 is exposed to the reduced pressure then existing in pipe 18.” Column 2, Line 65 thru Column 3, Line 5; OR ALTERNATIVELY - 48, “When the patient exhales, valve 47 closes but flap valves 48 open so permitting exhaled air to pass into the atmosphere.” Column 2, Lines 60-65)
As to Claim 6, modified Cavallo, specifically Cavallo discloses a safety component (47, “Joined to the part 18b of the telescopic portion of the pipe 18 is a pressure detector 20 which is responsive to the pressure within the pipe 18 and thus within the conduit 45. When the patent inhales, valve 47 opens and the detector 20 is exposed to the reduced pressure then existing in pipe 18.” Column 2, Line 65 thru Column 3, Line 5; OR ALTERNATIVELY - 48, “When the patient exhales, valve 47 closes but flap valves 48 open so permitting exhaled air to pass into the atmosphere.” Column 2, Lines 60-65).  Valves are safety components that effectuate the operation of the device in a desired manner.  
As to Claims 7-9, the modified Cavallo, specifically Cavallo discloses the orientation of the humidification area (15) having an inlet and an outlet which are positioned above the water line (16) in an upside down “U” shaped (best seen Figure 1).  This configuration impedes the flow of water entering the inlet to the high flow therapy device, as well as impedes the flow of water entering the outlet to the heated delivery conduit.  Regarding the “automatic filling” limitation of Claim 9, the construction of the humidification area (15) appears to show a plug between the inlet and outlet that may be utilized to introduce water into the humidification 
As to Claim 10, the modified Cavallo, specifically Cavallo discloses “Diagrammatic switch 26 allows operation of the apparatus either at a frequency determined by the respiratory rhythm of the patient or at some predetermined frequency.” (Column 3, Lines 15-30).  Therefore, the electronic circuitry of the high flow therapy device effectively calculates the “respiration rate” of the patient.
As to Claim 11, the modified Cavallo, specifically Cavallo discloses “Immersion heater 17 is supplied via conductors 22 which include a control switch as shown, while motor 1 is supplied via conductors 23 which include a double pole control switch. Also energized from the supply is a rectifier 24 supplying a device 25 described in more detail in the Specification of concurrently filed co-pending Pat. application entitled "Improvements in or relating to control devices for respiratory apparatus" Ser. No. 304,487 . Diagrammatic switch 26 allows operation of the apparatus either at a frequency determined by the respiratory rhythm of the patient or at some predetermined frequency.” (Column 3, Lines 15-30).  Therefore, the microprocessor is utilized to control the temperature of the gas (via 17/22), and the mixture of the flow rate (via 6/7/26). 
As to Claims 12 and 13, the modified Cavallo, specifically Cavallo discloses “Diagrammatic switch 26 allows operation of the apparatus either at a frequency determined by the respiratory rhythm of the patient or at some predetermined frequency.” (Column 3, Lines 15-30).  As the operation of the device is a function of the patients respiratory rhythm this is correlated to the respiratory phase of the patient, wherein the operation of the microprocessor (via “Immersion heater 17 is supplied via conductors 22 which include a control motor 1 is supplied via conductors 23 which include a double pole control switch. Also energized from the supply is a rectifier 24 supplying a device 25 described in more detail in the Specification of concurrently filed co-pending Pat. application entitled "Improvements in or relating to control devices for respiratory apparatus" Ser. No. 304,487 . Diagrammatic switch 26 allows operation of the apparatus either at a frequency determined by the respiratory rhythm of the patient or at some predetermined frequency.” Column 3, Lines 15-30) is adjusted. 

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cavallo (3,863,630) in view of Gradon et al. (6,272,933), as applied to Claim 1 and further in view of Mondry (5,682,877).
As to Claim 4, the modified Cavallo, specifically Cavallo discloses the use of a sensor (20, “Joined to the part 18b of the telescopic portion of the pipe 18 is a pressure detector 20 which is responsive to the pressure within the pipe 18 and thus within the conduit 45. When the patent inhales, valve 47 opens and the detector 20 is exposed to the reduced pressure then existing in pipe 18.” Column 2, Line 65 thru Column 3, Line 5) connected to the microprocessor (via 26/25/24) for detecting the pressure within the system.
Yet, the modified Cavallo does not expressly disclose the use of an oxygen concentration sensor.
Mondry teaches a similar high flow therapy device having dual inlets for admixing gases to be supplied to a patient through a humidification device, wherein the operation of the high flow therapy device is controlled via microprocessor associated with an electronic control The pulse rate and oxygen saturation level data are then transferred to a microprocessor-based electronic control unit (ECU) 14.... The ECU 14 executes a control strategy, processing and analyzing the patient data to determine the proper amount of oxygen to deliver to the patient." (Column S, Lines 40-50), also "Pulse oximeter 362 supplies oxygen saturation data to the microprocessor 364, which executes a control strategy to maintain oxygen saturation levels in a predetermined narrow range of acceptable values or at an acceptable discrete level" (Ref: Figure 9 - Column 7, Lines 45-60) and "The pulse oximeter 502 supplies oxygen saturation data to a microprocessor 504. The microprocessor also receives data from an oxygen analyzer 506. The oxygen analyzer 506 receives data relating to the oxygen concentration within an oxyhood 508 from a probe 510 positioned within oxyhood 508, which preferably encloses the head of the neonate. The microprocessor also receives data and executes a control strategy to maintain oxygen saturation levels within a narrow predetermined range of acceptable values, based on the data from pulse oximeter 502 and oxygen analyzer 506" (Ref: Figure 14 - Column 16, Line 60 thru Column 17, Line 5). In this case, the phrase "proper amount of oxygen" refers to the volume of oxygen supplied based on the operation of the microprocessor to open and/or close the valve (374 - Figure 9 and 518 - Figure 14) in response to the detected pulse rate (via "pulse oximeter" 362 - Figure 9 and 502 - Figure 14) and/or the oxygen concentration (via "oxygen analyzer" 506 - Figure 14). Thus, the claimed "tidal volume" and "minute volume" are a function of these operations in order to prevent a hypoxic gas delivery to the patient.
.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cavallo (3,863,630) in view of Gradon et al. (6,272,933), as applied to Claim 1 and further in view of Cambio, Jr. (3,913,843).
As to Claim 5, the modified Cavallo, specifically Cavallo discloses an outlet (18) coupled to the respiratory gas flow path (defined as the passage of air/oxygen mixture from 6 to 18); yet does not expressly disclose the use of an outlet filter. 
Yet, the modified Cavallo does not expressly disclose the use of an outlet filter.
Cambio teaches a humidifier, which operates in a similar manner to the Cavallo and Gradon humidifiers, whereby water is held in a chamber or reservoir, the water is in liquid form and is exposed to a heat source which effectively energizes the water particles to form water vapor in gaseous form whereby the gaseous water vapor is delivered to the patient at an optimal temperature, humidity, and pressure.  
Regarding the outlet filter, Cambio teaches "foraminous member 70" (also called "filter member 70") located between the water in liquid form and the water in gaseous vapor form which is made of "a micro-porous filter in which the atomized droplets may be entrained or interstitially held." (Column 4, Lines 25-50). Cambio teaches "When the humidified oxygen passes through the foraminous member 70 any excess water droplets are absorbed thereby, to 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the outlet of the high flow therapy device of the modified Cavallo, to include the use of an outlet filter, as taught by Cambio for the purpose of providing a physical barrier to prevent water in liquid form such as droplets/condensation from improper entry to respiratory gas flow pathway leading to the patient.

Claims 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cavallo (3,863,630) in view of Gradon et al. (6,272,933), as applied to Claim 1 and further in view of Burton (6,349,724).
As to Claims 16-19, please see the rejection of Claim 1.  The difference between Claim 1 and Claim 16 is the addition of a touchscreen.  The modified Cavallo, specifically Gradon teaches the use of a display (60, Figure 5, Column 15, Lines 25-30) for providing an indication of the temperature within the humidification area. 
Yet, the modified Cavallo does not expressly disclose the use of a touchscreen. 
Burton teaches the use of touch screens for displays was known for the purpose of permitting the selection and introduction of data about the patient and patient's therapy information can be selected for display by a selection button on the control panel 110, by a touch screen LCD or by other means. The information selected can be transmitted from the controller/microprocessor 82, to the display panel 170 or can be recorded or stored on a smart card 210 or the microprocessor 82 and can be transmitted to a computer 200." (Column 7, Lines 45-55) and "input means for data or selections to control the dual pressure gas delivery device 10 through control panel 110 can be by selecting settings from any array of control knobs on the control panel 110, by a menu driven touch screen on display 170 in conjunction with controller 82, or by other input/output devices as are currently known and used in the art." (Column 8, Line 65 thru Column 9, Line 5). Consequently, Burton teaches the use of "touchscreens" either attached directly to the device as shown by the "menu drivers touch screen display 170" or attached via wired, wireless, or telemetry {Bluetooth™} as shown by the secondary display "computer 200" was known as a means for providing information to the user as well as inputting data by the user. Regarding the articulation claim language of "rotated" and "tilted" of Claims 17 and 18, the movement of a display screen to be best viewed by the user of the display is well known to address concerns as to glare and or the ability of someone within the room patient or other user to have a better field of view of the information provided by the display screen. Regarding the claim language of "removable" of Claim 19, Burton teaches at least, one display ("computer 200") can be removed from the device in order to permit remote access via wireless or telemetry to the operation of device. Therefore, if would have been obvious to one having ordinary skill in the art to modify the display of the modified Cavallo to utilize a touch screen as taught by Burton to be a known way of selecting and entering data.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-3, 6-15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 9, 11-15, 17, and 18 of U.S. Patent No. 9,427,547 in view of Cavallo (3,863,630). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 20 are merely broader than patent claims 1, 9, and 15. It is clear that all of the elements of the instant claims are found in the patent claims, except for the explicit features of a first inlet for a first gas, a valve for controlling the flow of gas from the first inlet as related to the microprocessor, a second inlet for a second gas, a blower coupled to the second inlet.  
Cavallo teaches a high flow therapy system (Figure 1) for delivering heated and humidified respiratory gas (via the combination of 15/16/17, “Humidifier 15 contains water 16 and an immersion heater 17. The output of the humidifier 17, which might be air or an air/oxygen mixture, enters pipe 18” Column 2, Lines 35-40) to an airway of a patient (via 19, “Joined to pipe 18 is a mouthpiece 19 shown in more detail in FIG. 2” Column 2, Lines 45-50), 
With respect to all the claims, both recite the features of a high flow therapy system for delivering heated and humidified respiratory gas to a patient, wherein there is a respiratory gas flow pathway for delivering the respiratory gas to the airway of the patient by way of a non-sealing respiratory interface, wherein the flow rate of the pressurized respiratory gas is controlled by a microcontroller, and having a mixing area, a humidification area, and a heated delivery conduit.
The limitations of claims 2 are recited in patent claims 1, 9, and 15. The limitations of Claim 3 are taught by Cavallo which teaches a relief valve (47, “Joined to the part 18b of the telescopic portion of the pipe 18 is a pressure detector 20 which is responsive to the pressure within the pipe 18 and thus within the conduit 45. When the patent inhales, valve 47 opens and the detector 20 is exposed to the reduced pressure then existing in pipe 18.” Column 2, Line 65 thru Column 3, Line 5; OR ALTERNATIVELY - 48, “When the patient exhales, valve 47 closes but flap valves 48 open so permitting exhaled air to pass into the atmosphere.” Column 2, Lines 60-65). The limitations of claim 6 are recited in patent claims 6 and 12. The limitations of Claims 7-9 are taught by Cavallo which teaches the orientation of the humidification area (15) having an inlet and an outlet which are positioned above the water line (16) in an upside down “U” shaped (best seen Figure 1).  This configuration impedes the flow of water entering the inlet to the high flow therapy device, as well as impedes the flow of water entering the outlet to the heated delivery conduit.  Regarding the “automatic filling” limitation of Claim 9, the .

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 15 of U.S. Patent No. 9,427,547 in view of Cavallo (3,863,630), as applied to Claim 1 and further in view of Mondry (5,682,877). 
As to Claim 4, please see the rejection of Claim 1.  Yet, the modified ‘547 does not expressly disclose the use of an oxygen concentration sensor. 
Mondry teaches a similar high flow therapy device having dual inlets for admixing gases to be supplied to a patient through a humidification device, wherein the operation of the high flow therapy device is controlled via microprocessor associated with an electronic control circuitry.  Mondry teaches the microprocessor (364 - Fig 9 and 504 - Fig 14) calculates the efficacy of the treatment protocol.  Specifically, Mondry teaches "The pulse rate and oxygen saturation level data are then transferred to a microprocessor-based electronic control unit (ECU) 14.... The ECU 14 executes a control strategy, processing and analyzing the patient data to determine the proper amount of oxygen to deliver to the patient." (Column S, Lines 40-50), also "Pulse oximeter 362 supplies oxygen saturation data to the microprocessor 364, which 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the high flow therapy device of the modified ‘547 to include the use of an oxygen concentration sensor, as taught by Mondry, in order to calculate the efficacy of the treatment protocol.


Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 15 of U.S. Patent No. 9,427,547 in view of Cavallo (3,863,630), as applied to Claim 1 and further in view of Cambio, Jr. (3,913,843).
547 does not expressly disclose the use of an outlet filter. 
Cambio teaches "foraminous member 70" (also called "filter member 70") located between the water in liquid form and the water in gaseous vapor form which is made of "a micro-porous filter in which the atomized droplets may be entrained or interstitially held." (Column 4, Lines 25-50). Cambio teaches "When the humidified oxygen passes through the foraminous member 70 any excess water droplets are absorbed thereby, to assure that only vaporized water is entrained in the oxygen stream. The humidified oxygen stream then passes through outlet nozzle 15 while excess water, as indicated by arrow 72, drops to the bottom of the oval shape cavity 34." (Column 4, Lines 25-50). Thus the outlet filter of Cambio effectively prevents the passage of water in the form of liquid droplets/condensation from exiting the outlet for humidified gas; thus permitting only the passage of water in gaseous or vapor form to leave the humidifier.
Therefore, it would have been obvious to one having ordinary skill in the art to modify the outlet of the high flow therapy device of the modified ‘547, to include the use of an outlet filter, as taught by Cambio for the purpose of providing a physical barrier to prevent water in liquid form such as droplets/condensation from improper entry to respiratory gas flow pathway leading to the patient.

Claims 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22 and 23 of U.S. Patent No. 9,427,547 in view of Cavallo (3,863,630), as applied to Claim 1 and further in view of Burton (6,349,724).
547 to utilize a touch screen as taught by Burton to be a known way of selecting and entering data.
With respect to all the claims, both recite the features of a high flow therapy system for delivering heated and humidified respiratory gas to a patient, wherein there is a respiratory gas flow pathway for delivering the respiratory gas to the airway of the patient by way of a non-sealing respiratory interface, wherein the flow rate of the pressurized respiratory gas is controlled by a microcontroller, and having a mixing area, a humidification area, and a heated delivery conduit.


Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot.
Although Primary Examiner appreciates Applicant’s extensive amendments to the claims, upon performing an updated search the instantly claimed invention appears to conflict with newly located prior art Cavallo (3,863,630). 
As addressed in the aforementioned rejections, Cavallo discloses the features of a high flow therapy device having an electronic control circuitry which acts as a microprocessor, a first 
Even if Applicant were to respectfully disagree to the Primary Examiner defined features of Cavallo, these features are known in the prior art and may have already been recorded in the prior art made of record. For example: 
The microprocessor - newly located prior art reference Jafari et al. (2002/0053345) clearly discloses the features of a high flow therapy device (Figure 1) having a microprocessor (46), a first gas inlet (G), a valve (68) for controlling the flow of gas from the first gas inlet (G) as directed by the microprocessor (46), a second inlet (A), a blower (34) wherein the speed of the blower (34) is directed by the microprocessor (46), a mixing area (48). Although it is clear the invention of Cavallo includes the concepts of a microprocessor by the use of the electronic circuitry responding to control the operation of the device, Jafari unequivocally teaches these controls were well known.
The non-sealing respiratory interface - previous prior art Tiep explicitly discloses a non-sealing respiratory interface in the form of a nasal cannula with fins. Although, the mouthpiece 
In the interest of advancing prosecution, it appears explicit features which are not represented in Cavallo, Gradon, Jafari, Tiep, and other previous prior art references is the features as shown in Figures 17 and 17A, whereby the sampling pump (2170), is connected to a directional valve (2160) having linkages to the sampling line (2180), and the upper airway (2130) and the functionally of these structural elements as represented in original specification Paragraph 00126.
 “A directional valve 2160 and/or a sample pump 2170 (schematically shown in FIG. 17) may also be included to facilitate sampling the gas for analysis. More specifically, in a particular embodiment, sample pump 2170 is capable of moving a quantity of gas towards the gas analyzer. As shown schematically in FIG. 17, the gas sample can be taken from a patient's upper airway via conduit 2130 or from mixing area 2155 via a sample line 2180 and a sample port 2182 (FIG. 16). Directional valve 2160 may be controlled by microprocessor 2060 to direct a gas sample from either location (or a different location such as after the gas is heated). The gas analyzer can compare measurements of the gas sample(s) with predetermined measurements to ensure high flow therapy device 2000 is working optimally. It is further envisioned that sample pump 2170 may be configured to pump a gas or liquid towards the patient to provide the patient with an additional gas, such as an anesthetic, for instance and/or to clean or purge conduit 2130.” 
It appears if Applicant were to incorporate a new claim having the underlined features this limitation would obviate the current rejections as the prior art made of record does not disclose or teach the features of: 
 a directional valve AND sample pump to facilitate sampling of gas for analysis, wherein the gas sample can be taken from the patient’s upper airway or from the mixing area via a sampling line and a sample port as determined by the operation of the directional valve as controlled by the microprocessor and the sample pump may be configured to pump gas or liquid towards the patient to provide additional gas and/or to clean or purge the upper airway conduit. 
	Applicant is reminded, this suggestion is not an indication of allowable subject matter and will be subject to further search and consideration.  However, should Applicant desire consideration of these features, Applicant is invited to consider the filing of an After Final Consideration Pilot 2.0 (https://www.uspto.gov/patents/initiatives/after-final-consideration-pilot-20 ). 
	Primary Examiner notes formerly copending and conflicting application having a double patenting rejection linked 15/250,834 has been abandoned March 22, 2021.  Consequently, the double patenting rejection at this time is no longer valid. However, should Applicant revive this case as has been petitioned before (abandoned: 1/18/19; and petition: 8/20/2020) the double patenting rejection to the conflicting application will be reintroduced. 
	In light of the aforementioned reasoning the non-final rejection of claims has been made FINAL. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jafari et al. (2002/0053345) clearly discloses the features of a high flow therapy device (Figure 1) having a microprocessor (46), a first gas inlet (G), a valve (68) for controlling the flow of gas from the first gas inlet (G) as directed by the microprocessor (46), a second inlet (A), a blower (34) wherein the speed of the blower (34) is directed by the microprocessor (46), a mixing area (48).
Matthews et al. (2003/0111079) discloses the use of a microprocessor (50) to effectuate the operation of a valve (42), blower (40), and various sensor (46-flow and 48-pressure).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392.  The examiner can normally be reached on M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANNETTE FREDRICKA DIXON
Primary Examiner




/Annette Dixon/             Primary Examiner, Art Unit 3785